





Exhibit 10.1




SEVERANCE AGREEMENT
THIS SEVERANCE AGREEMENT, effective as of the 1st day of January, 2016 (this
“Agreement”), is by and between OSHKOSH CORPORATION, a Wisconsin corporation
(the “Company”), and Wilson R. Jones (the “Executive”).
WITNESSETH:
WHEREAS, the Executive has been serving as the Company’s President and Chief
Operating Officer and is being appointed as the Company’s Chief Executive
Officer effective as of January 1, 2016;
WHEREAS, in connection with the Executive’s appointment as the Company’s Chief
Executive Officer, the Company desires to provide the Executive certain
assurances regarding severance pay and other benefits in the event of
termination of employment under certain circumstances as described in this
Agreement; and
WHEREAS, the Company and the Executive acknowledge and agree that the Company’s
commitments in this Agreement serve as additional consideration for the
Executive’s promises under the Confidentiality and Loyalty Agreement that the
Executive has entered into with the Company (the “Loyalty Agreement”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereto, intending to be legally bound,
hereby agree as follows:
1.Not an Employment Agreement. This Agreement is not an employment agreement and
shall not change the employment relationship between the Company and the
Executive. Except as expressly provided herein, this Agreement shall not amend
or alter the terms of, or limit the benefits to the Executive under, any
existing or future employment, transition, change of control or other agreement
between the Executive and the Company. This Agreement shall not be amended by
any such future agreement unless such future agreement specifically provides
that the terms of this Agreement shall be amended. Anything in this Agreement to
the contrary notwithstanding and subject to any existing or future employment or
other agreement between the Company and the Executive, (a) the Executive may
terminate the Executive’s employment with the Company at any time and for any
reason and (b) the Company may terminate the Executive’s employment with the
Company at any time and for any reason.


2.Severance Benefits.


(a)Accrued Amounts. Upon the Executive’s termination of employment with the
Company for any reason, the Company will pay or provide to the Executive his
accrued but unpaid base salary through the date of such termination, plus all
benefits as may be accrued and unpaid under any benefits arrangements of the
Company. Whether the Executive forfeits vested equity compensation benefits will
be determined in accordance with the terms of plans and agreements applicable to
such equity compensation benefits rather than this Agreement.


(b)Termination Without Cause or For Good Reason. If the Executive’s employment
with the Company is terminated by the Company without Cause or by the Executive
for Good Reason, then in addition to the amounts described in subsection (a),
and provided that the Executive timely signs a release of claims in the form
attached hereto as Exhibit A (adjusted as necessary to conform to then-existing
legal requirements in a manner reasonably acceptable to the Company and the
Executive) (a “Full Release”) and does not revoke the Release as provided
therein, the Company shall pay or provide to the Executive the following:


(i)The Company shall, subject to the provisions of Section 4, pay the Executive
as severance pay the following cash amounts:





--------------------------------------------------------------------------------








(A)A single sum on the 60th day following the date of the Executive’s Separation
from Service (as that term is defined in the Executive’s Key Executive
Employment and Severance Agreement) an amount equal to the product of two times
the Annual Cash Compensation (as defined below); and


(B)If the Executive will not receive a bonus with respect to the fiscal year in
which such termination occurs under the bonus plan then in effect solely as a
result of the Executive’s termination, a pro rata bonus payment for the fiscal
year in which the termination occurs in an amount equal to the bonus (if any)
that the Executive would have received (based on achievement of actual
performance goals, but determined without regard to any discretionary negative
adjustments) had he remained employed through the entire fiscal year multiplied
by a fraction representing the portion of the fiscal year through the
termination date during which the Executive served the Company, payable at the
same time that the bonus would have been paid had the Executive remained in
employment; and


(ii)During the period ending on the earlier of (A) twenty-four (24) months
following the date of the Executive’s Separation from Service or (B) the date
the Executive becomes employed on a substantially full-time basis, the Company
shall make available to the Executive coverage under the Company’s medical,
dental and life insurance (but not short or long term disability) plans on the
same terms as such plans are made available to the Company’s salaried employees
generally; provided that any period of continued medical and dental coverage
pursuant to this provision shall be credited against (reduce) the maximum period
of continuation coverage that the Executive (or any other qualified beneficiary
with respect to the Executive) is permitted to elect in accordance with COBRA or
any successor provision thereto; and provided further that, if provision of any
such health benefits would subject the Company or its benefits arrangements to a
penalty or adverse tax treatment, then the Company shall provide a cash payment
to Employee in an amount reasonably determined by the Company to be equivalent
to the portion of the COBRA premiums that the Company would have paid for such
benefits.


The term “Annual Cash Compensation” means the sum of (1) the product of the
Executive’s average monthly base salary during the twelve (12) consecutive
months immediately prior to the date of termination multiplied by twelve (12)
(the “Base Salary Amount”), plus (2) the Executive’s target bonus with respect
to the fiscal year in which termination occurs under the bonus plan then in
effect.
In no event will any payment or benefit described herein be paid or provided
earlier than the first date that the Company may make such payment or provide
such benefit without causing an additional tax to be paid under Section 409A of
the Internal Revenue Code and the regulations thereunder (“Section 409A”).
(iii)If the Executive is entitled to the severance described in Section 2(b)(i),
then during the two-year period after the date of the Executive’s Separation
from Service, for no additional consideration, the Executive will make himself
available to consult with, otherwise assist or provide general advice to the
then Chief Executive Officer of the Company and to the Board of Directors of the
Company as they may reasonably request, consistent with the Executive's other
commitments (which may include full-time employment), for a nominal amount of
time in each instance. In no event shall the Executive be obligated to provide
such services to an extent that would involve a material amount of his time in
the aggregate. During such period and thereafter, the Executive will also
cooperate fully with the Company in any investigation, negotiation, litigation
or other action arising out of transactions or other matters in which he was
involved or of which he had knowledge during his employment with the Company. In
the event such a matter arises, the Company will pay the Executive a reasonable
per diem amount for the time that he must devote to such cooperation, which the
Company and the Executive will negotiate in good faith, and fully reimburse the
Executive for any reasonable expenses incurred by him in the course of his
cooperation.


(c)Definitions of Cause and Good Reason: For purposes of this Agreement:







--------------------------------------------------------------------------------






(i)“Cause” means any of the following: (A) theft, dishonesty, fraudulent
misconduct, unauthorized disclosure of trade secrets, gross dereliction of duty
or other grave misconduct on the part of the Executive that is substantially
injurious to the Company; (B) the Executive’s willful act or omission that he
knew would have the effect of materially injuring the reputation, business or
prospects of the Company; (C) the Executive’s conviction of a felony, as
evidenced by a binding and final judgment, order or decree of a court of
competent jurisdiction; (D) the Executive’s consent to an order of the
Securities and Exchange Commission for the Executive’s violation of the federal
securities laws; (E) the Executive’s repeated and demonstrated failure to
perform material duties in a competent and efficient manner which failure is not
due to illness or disability of the Executive; (F) a petition under the federal
bankruptcy laws or any state insolvency law was filed by or against, or a
receiver was appointed by a court for the property of, the Executive; (G) the
Executive’s failure to file timely (including extensions) federal or state
income tax returns that the Executive or his spouse is required by law to file
(such as personal returns and returns for trusts or entities of which the
Executive or his spouse is trustee, controlling or general partner or member, or
managing member) and to pay related taxes; (H) the occurrence of improprieties
involving the financial statements of the Company in which the Executive was
directly or indirectly involved in committing the impropriety; (I) the
Executive’s commission of any material violation of codes of conduct of the
Company applicable to the Executive; or (J) the Executive’s material breach of
his obligations under the Loyalty Agreement. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive (1) a copy of a resolution,
duly adopted by the affirmative vote of not less than a majority of the entire
membership of the Board of Directors of the Company (excluding the Executive) at
a meeting of the Board of Directors called and held for the purpose (after
reasonable notice to the Executive and an opportunity for him, together with his
counsel, to be heard before the Board of Directors), finding that in the good
faith opinion of the Board of Directors conduct of the Executive met one of the
standards set forth in any of clauses (A) through (J) of the preceding sentence
and specifying the particulars thereof and (2) an affidavit sworn to by the
Secretary of the Company stating that such resolution was in fact adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors (excluding the Executive).


(ii)“Good Reason” means any (A) material reduction in the Executive’s base
salary except if the Executive initiates or agrees to a general reduction of
base salaries of executive officers of the Company and the Executive’s base
salary is subject to reduction on the same basis and terms that apply to the
other officers of the Company or, with the prior consent of the Executive, a
reasonable larger percentage reduction in light of his position as the Company’s
Chief Executive Officer, (B) material adverse change, without the Executive’s
prior written consent, in the Executive’s working conditions or status with the
Company, or (C) relocation, without the Executive’s prior written consent, of
the Executive’s principal place of employment to a location more than 50 miles
from the Executive’s principal place of employment on the date hereof; provided
that Good Reason shall not be deemed to exist unless (1) the Executive provides
written notice to the Chairman of the Board of Directors of the Company of the
existence of the circumstance constituting Good Reason within 45 days after such
circumstance first arises and (2) the Company fails to remedy such circumstance
within 30 days after receipt of such notice. The Executive’s termination as a
result of Good Reason shall automatically occur on the 31st day following the
receipt by the Company of the written notice of termination from the Executive,
unless the Company has cured the circumstance during the 30-day cure period. If
the Company cures the circumstance during the 30-day cure period, then the
Executive’s notice of Good Reason shall be deemed withdrawn.


3.Miscellaneous.


(a)Withholding. All payments under this Agreement shall be subject to
withholding or deduction by reason of the Federal Insurance Contributions Act,
the federal income tax and state or local income tax and similar laws, to the
extent such laws apply to such payments.


(b)Severability. This Agreement is to be governed by and construed according to
the laws of the State of Wisconsin, without reference to conflict of law
principles thereof. If any provision of this Agreement shall





--------------------------------------------------------------------------------






be held invalid and unenforceable for any reason whatsoever, such provision
shall be deemed deleted and the remainder of the Agreement shall be valid and
enforceable without such provision.


(c)Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by reputable overnight
courier or registered or certified mail, return receipt requested, postage
prepaid, addressed as follows: (i) if to the Executive, to his home address as
it appears on the personnel records of the Company; and (ii) if to the Company,
to the General Counsel of the Company at the Company’s principal executive
offices, or, in each case, to such other address as either party shall have
furnished to the other in writing in accordance herewith. Notices and
communications shall be effective when personally delivered, on the date of
delivery by overnight courier or on the second business day following the day on
which such item was mailed.


(d)Entire Agreement; Term and Amendments. This Agreement and the Loyalty
Agreement contain the entire understanding between the Company and the Executive
with respect to the subject matter hereof, except for the following additional
agreements between the Company and the Executive:


(i)The Key Executive Employment and Severance Agreement (the “KEESA”); and


(ii)Any stock option, restricted stock or other award agreement under the
Company’s stock and incentive plans.


Anything in this Agreement to the contrary notwithstanding, if there is a Change
in Control of the Company (as defined in the KEESA) at a time that the KEESA is
in effect, then the rights and obligations of the Company and the Executive in
respect of the Executive’s employment shall be determined in accordance with the
KEESA rather than under this Agreement. Nothing contained in this Agreement
shall be deemed to supersede any of the obligations, agreements, provisions or
covenants of the Company or the Executive contained in the KEESA. At the request
of the Company prior to a Change in Control of the Company, the Executive will
execute a revised form of the KEESA so long as such revised form is
substantially the same as the form then in effect for other senior executives of
the Company, including without limitation a revised form that reflects changes
that the Company determines are appropriate to comply with regulations under
Section 409A. This Agreement shall continue in effect until the date the
Executive reaches “Normal Retirement Age” as defined in the Oshkosh Corporation
Salaried and Clerical Employees Retirement Plan as in effect on the date hereof
unless earlier terminated by mutual agreement of the parties hereto. This
Agreement may be modified only in writing signed by the parties hereto.
(e)Successors. This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall (i) inure to the benefit of and be enforceable by the Executive’s legal
representatives and (ii) inure to the benefit of and be binding upon the Company
and its successors.


(f)Dispute Resolution. All controversies between the Executive and the Company
arising under this Agreement shall be determined by arbitration. Any arbitration
under this Section 3(f) shall be conducted in Appleton, Wisconsin, before the
American Arbitration Association, and in accordance with the rules of such
organization. The arbitration award may allocate attorneys’ fees and expenses
attributable to the arbitration as determined by the arbitrator. The award of
the arbitrators, or the majority of them, shall be final, and judgment upon the
award rendered may be entered into any court, state or federal, having
jurisdiction.


4.Limitations on Entitlements. Section 2 is subject to this Section 4. If the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, then the Company shall satisfy its obligations under
Section 2 only after the Executive has incurred a Separation from Service. The
requirements of subsections (a) and (b) below shall apply to the payment or
provision of compensation and benefits pursuant to Section 2:


(a)Six-Month Delay. Notwithstanding any contrary provision of this Agreement, to
extent the Executive would otherwise be entitled to any severance pay described
in Section 2, or other payment or benefit under





--------------------------------------------------------------------------------






any plan or arrangement of the Company or its affiliates, that constitutes
“deferred compensation” subject to Section 409A, and that if paid during the six
months beginning on the Executive’s Separation from Service would be subject to
additional tax under Section 409A because the Executive is a “specified
employee” (within the meaning of Section 409A as determined by the Company),
such payment or benefit shall not be made until the first day of the seventh
month following the Separation from Service for reasons other than death (the
“Authorized Payment Date”). The amount delayed for payment pursuant to this
Section 4 shall be paid to the Executive on the Authorized Payment Date in a
cash payment, accompanied by an interest payment calculated at the rate of
interest announced by U.S. Bank, National Association, Milwaukee, Wisconsin,
from time to time as its prime or base lending rate (“Prime”), determined on the
date the Separation from Service occurred and compounded quarterly.


(b)Life Insurance Restriction. During the period beginning on the date of the
Separation from Service and ending on the Authorized Payment Date, the Executive
shall pay to the Company the cost of any life insurance coverage that provides a
benefit in excess of $50,000 under a group term life insurance policy, unless
the total cost of coverage during such period is less than the limit prescribed
by Code Section 402(g) as in effect at the time of the Executive’s Separation
from Service. On the Authorized Payment Date, the Company shall make a cash
payment to the Executive, accompanied by an interest payment at Prime,
determined on the date of the Separation from Service and compounded quarterly,
equal to the aggregate amount paid by the Executive to the Company for such
taxable life insurance coverage, and thereafter such coverage shall be provided
as otherwise required by Section 2.
(c)Limitations on Reimbursements and In-Kind Benefits. Notwithstanding anything
to the contrary in this Agreement or elsewhere, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.


5.Compliance with Internal Revenue Code Section 409A. The Company and the
Executive intend the terms of this Agreement to be in compliance with Section
409A. The Company does not guarantee the tax treatment or tax consequences
associated with any payment or benefit, including but not limited to
consequences related to Section 409A. To the maximum extent permissible, any
ambiguous terms of this Agreement shall be interpreted in a manner which avoids
a violation of Section 409A. The Executive acknowledges that to avoid an
additional tax on payments that may be payable or benefits that may be provided
under this Agreement and that constitute deferred compensation that is not
exempt from Section 409A, the Executive must make a reasonable, good faith
effort to collect any payment or benefit to which the Executive believes the
Executive is entitled hereunder no later than 90 days after the latest date upon
which the payment could have been made or benefit provided under this Agreement,
and if the payment or benefit is not paid or provided, then the Executive must
take further enforcement measures within 180 days after such latest date.



















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement the 25th day of
January, 2016 to be effective as of January 1, 2016.




OSHKOSH CORPORATION




By:     /s/ Ignacio A. Cortina                
Name: Ignacio A. Cortina            
Title:     Senior Vice President and Secretary    




Attest:     /s/ Lori R. Mackey                
Name: Lori R. Mackey                
Title:     Assistant Secretary            




EXECUTIVE




/s/ Wilson R. Jones                    
Wilson R. Jones





























































--------------------------------------------------------------------------------






EXHIBIT A




RELEASE
1.In exchange for the promises and payments provided for in the Severance
Agreement (the “Agreement”) effective as _______ ___, 201_ between Oshkosh
Corporation, a Wisconsin corporation (the “Company”), and Wilson R. Jones (the
“Executive”), the Executive hereby releases and forever discharges the Released
Parties (defined below) from any and all claims, demands, rights, liabilities
and causes of action of any kind or nature, known or unknown, arising prior to
or through the date the Executive executes this Release, including, but not
limited to, any claims, demands, rights, liabilities and causes of action
arising or having arisen out of or in connection with the Executive’s employment
or termination of employment with the Company. “Released Parties” includes the
Company, its parent companies, subsidiaries, related and affiliated companies,
and its and their past and present employees, directors, officers, agents,
shareholders, insurers, attorneys, executors, assigns and other representatives
of any kind. The Executive also releases and waives any claim or right to
further compensation, benefits, damages, penalties, attorneys’ fees, costs or
expenses of any kind from the Company or any of the other Released Parties
except as provided in the Agreement. This release specifically includes, but is
not limited to, a release of any and all claims pursuant to state and local fair
employment law(s); Title VII of the Civil Rights Act of 1964; the Rehabilitation
Act of 1973; the Reconstruction Era Civil Rights Acts, 42 U.S.C. §§1981-1988;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act (“ADEA”);
the Americans with Disabilities Act; state and federal family and/or medical
leave acts; state and federal wage payment laws to the extent such claims can
legally be waived; and any other federal, state or local laws or regulations of
any kind, whether statutory or decisional. This release also includes, but is
not limited to, a release of any claims for wrongful termination, retaliation,
tort, breach of contract, defamation, misrepresentation, violation of public
policy or invasion of privacy. This release does not include a waiver of any
claim that cannot legally be waived. This release does not apply to any right
the Executive may have to indemnification by the Company by virtue of his status
as a director, officer or employee of the Company under applicable law and/or
the Company’s bylaws.


2.The Executive states that he has not filed or joined in any complaints,
lawsuits, or proceedings of any kind against the Company or any of the other
Released Parties, and the Executive promises never to file, pursue, participate
in, or join in any lawsuits or proceedings asserting any claims that are
released in this Release. However, nothing in this Release prevents the
Executive from (a) challenging the enforceability of this Release under the
ADEA; or (b) filing a charge with the EEOC or otherwise cooperating with the
EEOC; however, this Release does prohibit the Executive from obtaining any
personal or monetary relief from the Released Parties based upon such
cooperation or charge, whether filed by the Executive or anyone else on behalf
of the Executive.


3.The Executive agrees and understands that this Release does not supersede any
confidentiality or noncompete agreements or obligations to which the Executive
was subject while employed by the Company or reduce the Executive’s obligations
to comply with applicable laws relating to trade secrets, confidential
information or unfair competition.


4.The Executive hereby acknowledges that the benefits provided in the Agreement
are greater than those to which the Executive is entitled by any contract,
employment policy, or otherwise. The Executive has up to twenty-one (21) days to
consider whether to accept this Release and the Executive enters into it
voluntarily. The Executive may revoke this Release, in writing, within seven (7)
days after signing it, and this Release will not become enforceable or effective
until the revocation period has expired. The Company advises the Executive to
consult with an attorney prior to signing this Release.


5.Neither the Company’s signing of this Release nor any actions taken by the
Company toward compliance with the terms of this Release or the Agreement
constitute an admission by the Company that it has acted improperly or
unlawfully with regard to the Executive or that it has violated any state or
federal law.







--------------------------------------------------------------------------------






6.If any portion of this Release is found to be unenforceable, the parties
desire that all other portions that can be separated from it, or appropriately
limited in scope, shall remain fully valid and enforceable. The Executive enters
into this Release knowingly and voluntarily and without any coercion.


AGREED TO AND ACCEPTED BY:


EXECUTIVE




[to be signed only after termination]______        Date: [to be signed only
after termination]_    
Wilson R. Jones







